Title: William Wirt to James Madison, 11 July 1832
From: Wirt, William
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Baltimore.
                                
                                July 11. 1832.
                            
                        
                        Judge Glenn of this place, being about to pass through Orange, and having always been one of your political
                            and personal friends, thinks it probable he may have it in his power to call & pay his respects to you, in
                            passing; & lest you may possibly have forgotten his person, has requested a line of introduction from me, which I
                            give him with great pleasure, from a long acquaintance with him & an intimate knowledge of his sterling integrity
                            & worth—I beg leave to avail myself of the occasion to tender my respects to Mrs. Madison and yourself
                        
                            
                                Wm Wirt
                            
                        
                    